 50DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWIn the light of the foregoing findings of fact, and upon the entire record in the case, I makethe following conclusions of law:1. Los Angeles Printing Pressmen and Assistants Union, No. 78, is a labor organizationwithin the meaning of Section 2 (5) of the Act, as amended.2. All of the letterpress pressroom employees of the Respondent at its Los Angeles plant,including letterpress pressmen, press feeders, and press assistants, but exclusive of allother employees, all supervisors, office and clerical employees, watchmen, guards, pro-fessional employees, and offset department employees constitute a unit appropriate for thepurposes of a collective bargain within the meaning of Section 9 (b) of the Act, as amended.3. At all times since November 9, 1951, Los Angeles Printing Pressmen and AssistantsUnion, No. 78, has been and now is entitled to act as the exclusive representative of all theemployees in the above-described unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act, as amended.4. The Respondent, by its failure or refusal sinceNovember 9, 1951, to bargain collectivelywith Los Angeles Printing Pressmen and Assistants Union, No. 78, as the exclusive repre-sentative of its employees in the above-described unit, has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) of the Act, as amended.5. By its discrunination in regard to the hire and employment tenure of Howard Jones,Joseph A. Collins, and Bennie L. Jewell, to discourage membership in Los Angeles PrintingPressmen and Assistants Union, No. 78, the Respondent has engaged in and continues to engagein unfair labor practices within the meaning of Section 8 (a) (1) and (3) of the Act, as amended.6. By its interference with, restraint, and coercion of employees in the exercise of rightsguaranteed them in Section 7 of the Act, the Respondent has engaged in and continues toengage in unfair labor practices within the meaning of Section 8 (a) (1) of the Act, as amended.7. The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act, as amended.[Recommendations omitted from publication.]PLYWOOD WORKERS LOCAL UNION NO. 2498andLAURIEALEX ULVI. Case No. 19-CB-229. May 28, 1953DECISION AND ORDEROn March 19, 1953, Trial Examiner Howard Myers issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices in violation of Section 8 (b)(1) (A) and (2) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a brief in support of its exceptions.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son].105 NLRB No. 21. PLYWOOD WORKERS LOCAL UNION NO. 249851was committed.The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExamine r.'ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that Respondent, PlywoodWorkers Local Union No. 2498, a chartered local of UnitedBrotherhood of Carpenters and Joiners of America which, inturn, is affiliated with American Federation of Labor, Long-view,Washington,its officers,representatives,agents, suc-cessors, and assigns, shall:a.Cease and desist from:(1) Attempting to cause Weyerhaeuser Timber Company, itsofficers,agents, successors,and assigns,to discharge LaurieAlex Ulvibecause he is not a member in good standing inPlywood Workers Local Union No. 2498, a chartered local ofUnited Brotherhood of Carpenters and Joiners of Americawhich, in turn, is affiliated with American Federation of Labor,or any other labor organization,except in accordance withSection 8 (a) (3) of the Act; or in any other manner attemptingto cause said Company, its officers,agents, successors, andassigns, to discriminate against any of its employees inviolation of Section 8 (a) (3) of the Act.(Z)Restraining or coercing employees or prospective em-ployees of Weyerhaeuser Timber Company, in the exercise oftheir rights guaranteed by Section 7 of the Act except to theextent that such rights may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1) Immediately notify Weyerhaeuser Timber Company andLaurie Alex Ulvi, at his last known place of residence, inwriting, that it has no objection to the employment of Ulvi byWeyerhaeuser, without prejudice to his seniority and otherrights and privileges.(2) Post immediately in conspicuous places in its businessoffice and such other places where notices to its members arecustomarily posted, copies of the notice attached hereto and2 As in a proceeding of this nature the employer is not a necessary party, the Respondent'scontention that the complaint be dismissed for failure to join the employer here as a party isrejected. National Union of Marine Cooks and Stewards,92 NLRB 877.'The Respondent's renewed motion to dismiss the complaint on its merits,for failure ofproof. is denied for the reasons fully set forth in the Intermediate Report.Respondent'scontentions in Its brief relating to the alleged ambiguity of the contract under which Ulvi wasdischarged are without merit and are rejected.Don Juan Co.,Inc., 79 NLRB 154, enforced178 F. 2d 625 (C. A. 2). 89 NLRB 1425, enforced 185 F. 2d 393 (C. A. 2). 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked "Appendix A."4 Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, shall, afterbeing duly signed by an official representative of Respondent,be posted by it immediately upon receipt thereof and be main-tained for a period of at least sixty (60) consecutive daysthereafter. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(3)Mail to said Regional Directorsignedcopies of theaforesaid notices for posting, Weyerhaeuser Timber Companywilling, in the plant of Weyerhaeuser Timber Company, Long-view,Washington, where notices to its employeesare cus-tomarily posted.(4) Notify said Regional Director, in writing, within ten (10)days from the date of this Decision and Order what stepsRespondent has taken to comply therewith.4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to A Decision and Order" the words "Pur-suant to A Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL MEMBERS OF PLYWOOD WORKERSLOCAL UNION No. 2498 AND TO ALL EMPLOYEES ANDPROSPECTIVE EMPLOYEES OF WEYERHAEUSER TIMBERCOMPANYPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify ourmembersand the employees of Weyerhaeuser Timber Company, that:WE WILL NOT attempt to cause Weyerhaeuser TimberCompany, its officers,agents,successors,or assigns, todiscriminate against Laurie Alex Ulvi or any other em-ployee or prospective employee of said company in viola-tion of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees or pro-spective employees of Weyerhaeuser Timber Company,its successorsor assigns,in the exercise of the rightsguaranteed by Section 7 of the Act, except to the extentthat such rights may be affected by anagreement requiringmembership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.WE WILL notify Weyerhaeuser Timber Company, inwriting, that we withdraw our objection to the employmentby it of Laurie Alex Ulvi.WE WILL notify Laurie Alex Ulvi, inwriting,that wehave advised Weyerhaeuser Timber Company, that we PLYWOOD WORKERSLOCALUNION NO. 249853withdraw our objection to his employment by WeyerhaeuserTimber Company.PLYWOOD WORKERS LOCAL UNION NO. 2498,LaborOrganization.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an amended charge duly filed on November 25, 1952, by Laurie Alex Ulvi, hereincalled Ulvi, the General Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel and the Board, by the Regional Director for the Nineteenth Region(Seattle,Washington), issued his complaint on January 23, 1953, alleging that PlywoodWorkers Local Union No. 2498, a chartered local of United Brotherhood of Carpenters andJoiners of America which, in turn, is affiliated with American Federation of Labor, hereincalled Respondent,had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint and the amended charge, together with notice of hearing thereon,were duly served upon Respondent and upon Ulvi.With respect to the unfair labor practices, the complaint in substance alleged that (1) onvarious occasions since on or about July 1, 1952, Respondent, for the purpose of encouragingand discouraging membership in Respondent, caused or attempted to cause Ulvi's employer,Weyerhaeuser Timber Company, herein called Weyerhaeuser, to discriminate against Ulviwithrespect tohis hire and tenure of employment, and (2) on various occasions since theabove-mentioned date Respondent, by means of certain stated acts and conduct, coerced andrestrained Ulvi and other employees of Weyerhaeuser in the exercise of the rights guaranteedby the Act.On January 30, 1953, Respondent duly filed an answer denying the commission of the allegedunfair labor practices.Pursuant to due notice, a hearing was held on February 9, 1953, at Longview, Washington,before the undersigned, the duly designated Trial Examiner. The General Counsel and Re-spondent were represented by counsel and participated in the hearing. Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce relevant evidence wasafforded all parties. Before the taking of any evidence, Respondent's counsel moved to dis-miss the complaint (this motion also appeared in Respondent's answer) on the grounds thatWeyerhaeuser, Ulvi's employer, was not made a party respondent in this proceeding. Themotion was denied with leave to renew. In his brief, Respondent's counsel urges again thatthecomplaint be dismissed because of the failure to join Weyerhaeuser as a party. Themotion is again denied.'At the conclusion of the taking of evidence, the General Counselmoved to conform the pleadings to the proof. The motion was granted without objection. Re-spondent's counsel then moved to dismiss the complaint for lack of proof. Decision thereonwas reserved. The motion is hereby denied. The parties were then advised that they mightfilebriefswith the undersigned on or before March 2, 1953. A brief has been received forRespondent's counsel which has been carefully considered.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:'See N. L. R. B. v. Newspaper & Mail Delivers, 192 F. 2d 654 (C. A. 2); N. L. R. B. v.The Radio Officers Union of the Commercial Telegraphers Union, 196 F. 2d 960 (C. A. 2);National Union of Marine Cooks and Stewards,92 NLRB 877. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS ACTIVITIES OF ULVI'S EMPLOYERWeyerhaeuser Timber Company, a Washington corporation, is engaged in cutting logs,processing the timber derived therefrom, and transporting the finished products to severalStates of the United States. Weyerhaeuser operates branches in several States and its annualout-of-State shipments of finished products from its operations located in the State ofWashington exceed $25,000.Upon the above conceded facts, the undersigned finds that Weyerhaeuser Timber Companyis engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDPlywoodWorkers Local Union No. 2498, a chartered local of United Brotherhood ofCarpenters and Joiners of America which, in turn, is affiliated with American Federation ofLabor, admits to membership employees of Weyerhaeuser Timber Company.III.THE UNFAIR LABOR PRACTICESA.Respondent's coercion and restraint ofWeyerhaeuser's employees1.Thesequence of the pertinent factsIn 1949 Respondent and Weyerhaeuser entered into the first of a series of agreementscovering Weyerhaeuser's Longview, Washington, plywood plant employees for whom Re-spondent had been certified as their collective-bargaining representative by the Board'scertification, dated October 12, 1948, and by its supplemental order of February 4, 1949.Article II of said agreement(by stipulation entered into at the hearing Respondent and theGeneral Counsel agreed that this article also appears in identical form in all subsequentagreements between Respondent and Weyerhaeuser) reads in part as follows:(1) All regular employees, who are members of the Union on the effective date hereof,or who become members of the Union by signing an application card during the term ofthisAgreement shall as a condition of continued employment, maintain such member-ship during the life of this Agreement. The Company agrees to discharge any employeewhose membership is terminated for failure to tender periodic dues uniformly requiredof all employee members of the Union.(2) Union request for discharge of any member delinquent in payment of membershipdues shall be made in writing, giving at least one week's notice to the employees andthe Company. Each such employee shall have at least seven days for receipt of notice toappeal the Union's statement and/or to bring his membership dues into good standing.In the latter part of July 1950, Ulvi commenced his employment with Weyerhaeuser as amember of its labor pool,at which time a collective-bargaining agreement, dated April 20,1950,and containing a maintenance-membership clause identical to the clause set forthabove, was in effect between Weyerhaeuser and Respondent. After being employed for about3 weeks he became a core sorter.Within a week or two of said employment. Ulvi signed a card, which bears the date ofJuly 24, 1950, seeking membership in Respondent. From the time he signed the membershipapplication card until he left Weyerhaeuser's employ on May 29,1951,Ulvi was always de-linquent in the payment of his dues or other financial obligations to Respondent.In fact,under dates of September 22, 1950, and April 9, 1951, Weyerhaeuser wrote Ulvi that Re-spondent had demanded his discharge because he was delinquent in dues and that if he didnot pay Respondent the money due or make some satisfactory arrangements with it he wouldbe discharged.After Ulvi received the September 22 letter, he visited Respondent's officeand paid a portion of the required initiation fee and then promised to pay the balance thereoftogether with a month's dues on the next payday..Ulvi was initiated into Respondent on November 3, 1950, at which time he paid a month'sdues.On February15, 1951, Ulvipaid his December 1950 dues.On April 13, 1951, after re-ceiving the aforesaidWeyerhaeuser's letter of April 6, informing him of Respondent's PLYWOODWORKERSLOCAL UNIONNO. 249855demand for his dismissal unless he became a member in good standing by a specified date,Ulvi paid his January and February 1951 dues. That was the last payment Ulvi made prior toleaving his employment on May 29, 1951. At the time of said termination Ulvi owed hisMarch, April, and May dues.Shortly after quitting his job with Weyerhaeuser and prior to leaving Longview, Washington,to work on his farm located near Duluth, Minnesota, Ulvi applied to Respondent for a with-drawal card but was refused one.On or about September 1, 1951, Respondent dropped Ulvi from its membership rollsbecause of his dues delinquency.Ulvi returned to Longview in February 1952. He applied for employment with Weyerhaeuseron the following March 17. He was put to work the following day in the labor pool as a newemployee.When Ulvi severed his employment with Weyerhaeuser, he lost all his seniorityand other employee privileges.Upon reentering Weyerhaeuser's employ Ulvi's basic startingpaywas less than he had been receiving as a core sorter. At the timeof thehearing, Ulviwas working on the second shift as an "off-bearer on the edge gluer" at the basic rate of$1.881 per hour.Ulvi testified, and the undersigned finds, that on the same day he was reemployed byWeyerhaeuser, he went to Respondent's office and informed Walter A. Porter, its businessagent, that he again was working for Weyerhaeuser and presumed that he would "have to startpaying dues"; that Porter then informed him that he had been "suspended out" of Respondentand in order to reinstate himself in good standing in Respondent he would have to pay a 5-dollar fine, a 10-dollar initiation fee, and $3.75 being a month's dues; and as he was leavingRespondent's office,Porter inquired if he was "ready to sign an application card"to whichhe replied in the negative.On August14, Ulviaccompanied a fellow-employee to Respondent's office where this per-son joined Respondent. Ulvi testified, and the undersigned finds, that on this occasion,Porter again asked him if he was ready to sign an application card and again he answered inthe negative;that around the first of September,he met Porter in the plant and that Porterasked when he was going to join Respondent; that on October 16, he received a letter fromhis employer stating that Respondent had written demanding that he be discharged becausehe was delinquent in his dues and that if he did not pay those dues or make some satisfactoryarrangement with Respondent by October 28, he would be discharged.Ulvicredibly testified further that on October 18, in response to the aforesaid letter fromhis employer,he called upon Willis Lonergan,Weyerhaeuser's personnel manager, and in-formed Lonergan that he was not a member of Respondent and therefore he did not under-standwhy he should be advised that he would be discharged if he did not pay dues to Re-spondent;that Lonergan replied that Lonergan would take the matter up with Respondent andlet his foreman know the results thereof; that on October 30, his foreman,Ray Nowotny, toldhim if he did not"get going and settle up with the Union tomorrow night" would be his "lastnight at work";that when he saw Porter in the plant that night(October 30)he told Porterthat he would join Respondent because he had to work for a living,but that he"was going tosign" the application card"under protest for the time being";and that Porter replied, "No,you will sign it just like all the rest of them do or you won't sign it at all."The next day, October 31, Ulvi, together with Fred Hamar and Richard Gauthier, twofellow workers whom Ulvi requested to accompany him as witnesses,went to Respondent'soffices. There, Ulvi informed Porter that he was ready to sign the application card. Porter thenfilled out an application card, inserting thereon the necessary data, and handed it to Ulvi forhis signature.Thereupon,Ulvi stated that he wanted it understood by all present that he wassigning the card against his will and was signing it only because he had to do so to retain hisjob.When Porter stated that Ulvi did not "have to sign" the card, Ulvi inquired of Porterwhether he would lose his job if he did not, and Porter replied in the affirmative. Ulvi thensigned the application card which Porter had handed him, paid Porter$8.75 on account, andthen advised Porter that he would pay the 10-dollar balance"after the first of the year."2Ulvi made no further payments to Respondent.2.Concluding findingsIt is the General Counsel's contention that when Ulvi became a new employee upon his re-hiring by Weyerhaeuser,he was not obliged, under the terms of the then existing contract2 Porter's version about his various conversationswith Ulvi aresomewhat at variance withUlvi's.The undersigned accepts as more reliableUlvi's versions.291555 0 - 54 - 5 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween Respondent and Weyerhaeuser,to become a member of Respondent or to reinstatehimself as a member thereof In good standing, and therefore Respondent's attempts to forceUlvi to join Respondent and Its attempts to force Weyerhaeuser to discharge Ulvi wereviolative of the Act.On the other hand, Respondent contended that Respondent's actions inseeking Ulvi's discharge and its request that he become a member in good standing wereprotected by the agreement between Respondent and Weyerhaeuser for the reason that sinceUlvionce having joined Respondent it was obligatory on his part to maintain his membershipin good standing as long as he was in Weyerhaeuser's employ.The credible and undisputed evidence establishes thatwhenUlvi returned to Weyerhaeuser'semploy in March 1952,he was rehired as a new employee.Prior to his quitting in May 1951,the validity of which quitting was not questioned,he was a core sorter. Upon his return heobtained a job in the labor pool and later became an"off-bearer on the edge ghuer," differentand lower paid jobs than that which he had prior to his 1951 quitting.Upon his separation inMay 1951, Ulvi forfeited all his seniority rights and privileges,none of which was regainedwhen he was rehired.It is also undisputed that when Ulvi left Weyerhaeuser's employ in May 1951, he was not amember in good standing of Respondent and that in or about the following September he wasdropped from Respondent'smembership rolls because he was in arrears in his payments toRespondent.It is also clear from the credible evidence that Ulvi sought to reinstate himselfin good standing only(1) after Respondent had requested his discharge and (2)after being in-formed by Foreman Nowomy on October 30 and by Porter on October 31, that if he did notbecome a member in good standing he would lose his job with Weyerhaeuser.Since Ulvi became a new employee upon being rehired on March 18, 1952, it was not neces-sary for him to join or reinstate himself in good standing in Respondent in order to keep hisjob. The pressure placed upon Weyerhaeuser by Respondent to discharge Ulvi, coupled withNowomy's statement to Ulvi to place himself in good standing else he would be fired andPorter's numerous statements to Ulvi that if he does not join or rejoin Respondent he wouldlose his job with Weyerhaeuser,under the circumstances here disclosed,was not only un-warranted as a matter of law, but was a type of duress,notwithstanding Nowotny's andPorter'smisconception of Ulvi'sobligation,3which serves to nullify any effect Ulvi'spartialgesture toward reinstatement might have had on his status under the collective-bargaining contract then in force. In face of such duress,Ulvi was under no more obligationto complete his reinstatement,or to maintain a membership in good standing after he hadmade the $8.75 payment on October 31, 1952, than he was before doing so. In placing anerroneous construction on the contract,Respondent acted at its peril and violated Section 8(b) (1) (A) and 8(b) (2) of the Act,when the true facts disclose that the contract did not re-quire Ulvi to become a member in good standing in Respondent or to rejoin it.'IV.THE):FFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section In, above,occurring in connection with thebusiness operations of Weyerhaeuser Timber Company set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the severalStates, and,such as them as have been found to be unfair labor practices, tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices affecting commerce,the undersigned will recommend that it cease and desist therefrom and take the followingaffirmative action which the undersigned finds will effectuate the policies of the Act.Having found that Respondent attempted to cause Weyerhaeuser to discriminateagainstUlvi and other employees of Weyerhaeuser, it will be recommended that Respondent notifyWeyerhaeuser, in writing, and furnish a copy to Ulvi, that Respondent has no objections toUlvi being employed by Weyerhaeuser.sln its letter of October 14, 1952, to Weyerhaeuser, wherein Respondent sought Ulvi's dis-charge unless he brought his "membership dues into good standing on or before" the follow-ing October 28, Respondent also requested that three other named employees,whose situationswere identical to Ulvi's in that they had left Weyerhaeuser's employ after joining Respondentand thereafter had been dropped as members because of nonpayment of dues, and also failedto rejoin it upon their rehiring by Weyerhaeuser,be discharged unless they became membersin good standing by the aforementioned date.4See Idarado Mining Company, 77 NLRB 392. MARSHALL CAR WHEEL AND FOUNDRY CO.57The scope of Respondent's illegal conduct, as found above, discloses a purpose to defeatself-organization among the rank-and-file employees and prospective employees of Weyer-haeuser Timber Company. In order, therefore, to makeeffective the interdependent guaranteeof Section 7, to prevent a recurrence of unfair labor practices and thereby minimize indus-trial strife which burdens and obstructs commerce and thus effectuate the policies of the Act,the undersigned will recommend that Respondent cease and desist from in any manner in-fringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Plywood Workers Local Union No. 2498, a chartered local of United Brotherhood ofCarpenters and Joiners of America which, in turn, is affiliated with American Federation ofLabor, is a labor organization within the meaning of Section 2 (5) of the Act.2.Weyerhaeuser Timber Company, Longview, Washington, is an employer within themeaning of Section 2 (2) of the Act.3.By restraining and coercing employees of Weyerhaeuser Timber Company in the exer-cise of the rightsguaranteedin Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the amendedAct.4.By attempting to cause Weyerhaeuser Timber Company, an employer, to discriminateagainst one or more of Its employees, in violation of Section 8 (a) (3) of the amended Act, theRespondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (2) of the amended Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the amended Act.[Recommendations omitted from publication.]MARSHALL CAR WHEEL AND FOUNDRY CO. OF MAR-SHALL, TEXAS, INC.andUNITED STEEL WORKERS OFAMERICA,CIO. Case No.16-GA-443.May 28, 1953DECISION AND ORDEROn March 13, 19531 Trial Examiner Horace A. Ruckelissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengagingin certain unfair labor practices in violation ofSection 8 (a) (3) and (1) of the Act, and recommending thatthe Respondent cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the IntermediateReport attached hereto. The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dis-missedwith respect thereto.' Thereafter, the Respondent andthe Union filed exceptions to the Intermediate Report and briefs.The Board' has reviewed the rulings of the Trial Examinerat the hearing and finds that no prejudicial error was com-t In the absence of exceptions to the Trial Examiner's failure to find that the Respondentindependently violated Section 8 (a) (1) of the Act, we shall dismiss the complaint withrespect thereto.2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel [Members Murdock, Styles, andPeterson].105 NLRB No. 32.